FILED
                             NOT FOR PUBLICATION                            JAN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CURTIS Le’BARRON GRAY,                           No. 12-16119

               Plaintiff - Appellant,            D.C. No. 1:10-cv-00357-LJO-GSA

  v.
                                                 MEMORANDUM *
WAYNE ULIT, Medical Physician at CSP
Corcoran; CALIFORNIA DEPARTMENT
OF CORRECTIONS AND
REHABILITATION,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       California state prisoner Curtis Le’Barron Gray appeals pro se from the

district court’s dismissal order and summary judgment in his 42 U.S.C. § 1983


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action alleging deliberate indifference to his medical needs. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004) (summary judgment); Resnick v. Hayes, 213 F.3d 443, 447

(9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152

F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)).

We affirm.

      The district court properly dismissed the claim against the appeals

coordinator because Gray did not allege facts showing that the coordinator was

deliberately indifferent to Gray’s medical needs when determining that emergency

processing of his grievance was not warranted. See Toguchi, 391 F.3d 1058-59 (a

prison official acts with deliberate indifference only if he or she knows of and

disregards an excessive risk to the prisoner’s health and safety; negligence is

insufficient to establish deliberate indifference).

      The district court properly granted summary judgment in favor of Dr. Ulit

because Gray failed to raise a genuine dispute of material fact as to whether the

delay in treatment of his retinal tear was harmful or led to further injury. See

Hallett v. Morgan, 296 F.3d 732, 746 (9th Cir. 2002) (delay of medical treatment

does not constitute deliberate indifference unless delay led to further injury).

      AFFIRMED.


                                            2                                      12-16119